DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a laser system using a hand applicator and cooling, classified in A61B2018/00017.
II. Claims 16-23, drawn to a method for treating biological tissue with a laser, classified in A61B18/203.
II. Claims 24-25, drawn to a hand applicator for a laser system, classified in A61B18/22.
The inventions are independent or distinct, each from the other because:
Inventions I/III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the laser system and hand applicator do not require the method steps of engaging with biological tissue or position determining relative to biological tissue.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) the combination does not require the magnetic wheel Hall effect sensor.  The subcombination has separate utility such as any treatment associated or not with laser energy, as no laser is required.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification search and consideration is required for each of the three groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ed Stemburger on 5/12/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The use of the term “Ellipse” on p. 1 of the Specification filed 4/26/2019, which is a trade name or a mark used in commerce, has been noted in this application. The term SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19 the equation specified is missing an in-line definition for the variable labelled “D”. The Examiner is interpreting D as representing the diameter of the magnetic roller.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schomacker et al. (U.S. Patent Application Publication No. 2013/0150841,) hereinafter referred to as Schomacker; in view of Boutoussov et al. (U.S. Patent Application Publication No. 2014/0257254,) hereinafter referred to as Boutoussov.
Regarding claims 1, Schomacker teaches a laser system comprising: 
a base unit having a power source (Fig. 2, elements 122 base unit and 128 power source), 
a hand-held applicator connected with the base unit and constructed and arranged to engage biological tissue for treatment (Fig. 2, element 104 hand held applicator, Fig. 3 depicts biological tissue) 
position detection structure constructed and arranged to determine a position of the applicator relative to the engaged biological tissue (¶[0084]), 
a laser source constructed and arranged to generate laser beam (¶[0033]), 
a cooling system constructed and arranged to provide a source of cooling agent to the biological tissue during treatment (¶[0029]), and 
a processor circuit connected with the position detection structure, the laser source, and the cooling system, wherein, based on data received from the position detection structure, the processor circuit is constructed and arranged to trigger 
Schomacker does not teach a position detection structure in the hand-piece for interfacing with the processor in determining the position of the hand-piece relative to the tissue. However, Schomacker does teach that the cooling timing is determined with respect to the laser timing, i.e. altering the timing of the laser treatment pulses would also alter the timing of the coolant applications.
Attention is brought to the Boutoussov reference, an invention in an analogous art, which teaches a hand-piece for laser skin treatment comprising a position detection structure (¶[0021] rollers comprise position detection in ¶[0022], Hall effect embodiment uses a magnetic roller), configured to determine the position of the hand-piece with respect to a skin surface, and configure a laser treatment timing based on the determined position (¶[0011], ¶[0025]). Boutoussov also teaches that the coolant is sprayed in advance of the laser application (¶[0017]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the hand-piece of Schomacker to include a roller-based position detection, as taught by Boutoussov, because Boutoussov enables quick treatment times, no requirement of anesthesia, and reduces complication risk (Boutoussov ¶[0034]); and the rollers of Boutoussov specifically maintain an optimal position of the laser with respect to skin surface, and eliminate unpleasant skin scraping and shear forces (Boutoussov ¶[0021]).
Regarding claim 2, Schomacker, in view of Boutoussov, teaches the system of claim 1.

Regarding claim 3, Schomacker, in view of Boutoussov, teaches the system of claim 1.
Boutoussov further teaches wherein the laser source and cooling system are housed in the base unit and wherein the processor circuit is housed in the applicator (Fig. 1).
Applicant discloses no criticality to the processor circuit’s location, and rearranging the processor in electrical connection with the laser source, cooling system, and position detector would have carried a reasonable expectation of success as such an arrangement is known, as taught by Boutoussov.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the arrangement of the laser source, cooling system, and processing circuit of Schomacker to locate the processor circuit in the applicator, as taught by Boutoussov, because it has been held that shifting the position of an element of a device without modification of the operation of the device is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 4, Schomacker, in view of Boutoussov, teaches the system of claim 1.
Boutoussov further teaches wherein the position detection structure comprises a magnetic roller and a magnetic field sensor associated with the magnetic roller and constructed and arranged to detect phase changes as the magnetic roller rotates (¶[0022]).
Regarding claim 5, Schomacker, in view of Boutoussov, teaches the system of claim 4.
Boutoussov further teaches wherein the magnetic field sensor comprises at least one Hall-effect sensor (¶[0022]).
Regarding claim 6, Schomacker, in view of Boutoussov, teaches the system of claim 5.
Boutoussov further teaches wherein the processor circuit is constructed and arranged to convert phase changes counted by the Hall-effect sensor to a displacement value of the magnetic roller (¶[0022]).
Regarding claim 7, Schomacker, in view of Boutoussov, teaches the system of claim 6.
Boutoussov further teaches wherein the processor circuit includes a trigger circuit constructed and arranged to cause the trigger of the cooling agent and the laser source based on the displacement of the magnetic roller (¶[0025]).
Regarding claim 8, Schomacker, in view of Boutoussov, teaches the system of claim 7.
Boutoussov further teaches wherein the applicator includes a spray valve constructed and arranged to be triggered between open and closed positions by the trigger circuit to deliver the cooling agent from the cooling system (¶[0017] spray valve).
Regarding claim 9, Schomacker, in view of Boutoussov, teaches the system of claim 6.
Boutoussov further teaches wherein the processor circuit is constructed and arranged to execute the following formula:
                
                    d
                    i
                    s
                    p
                    l
                    a
                    c
                    e
                    m
                    e
                    n
                    t
                     
                    
                        
                            d
                        
                    
                    =
                    n
                    u
                    m
                    b
                    e
                    r
                     
                    o
                    f
                     
                    p
                    h
                    a
                    s
                    e
                     
                    c
                    h
                    a
                    n
                    g
                    e
                    s
                     
                    
                        
                            
                                
                                    N
                                
                                
                                    P
                                    C
                                
                            
                        
                    
                    ×
                    
                        
                            r
                            o
                            l
                            l
                            e
                            r
                             
                            c
                            i
                            r
                            c
                            u
                            m
                            f
                            e
                            r
                            e
                            n
                            c
                            e
                             
                            (
                            π
                            ×
                            D
                            )
                        
                        
                            2
                        
                    
                
            
                
                    d
                    =
                    
                        
                            N
                        
                        
                            P
                            C
                        
                    
                    ×
                    
                        
                            π
                            ×
                            D
                        
                        
                            2
                        
                    
                
            
With respect to these equations, the Examiner takes Official Notice that the displacement of a rotary encoder for a wheel (and therefore a roller) is the circumference of the roller multiplied by the number of phase changes, divided by the total number of phase changes in the roller (i.e. the number of magnetic poles). The displacement for one full revolution of the roller is the roller’s circumference. The phase changes detected over phase changes in one full revolution is the rotary encoder sensitivity, and this proportion is well known. 
In the Boutoussov reference, the roller comprises two magnets (¶[0022] comprising at minimum four total magnetic poles) therefore teaching 2 phase changes per revolution.
This is represented as the angular displacement of the wheel with reference to the encoder sensitivity, knowing that one full circle is 2π radians:
                
                    α
                    =
                    2
                    π
                    ×
                    
                        
                            d
                            e
                            t
                            e
                            c
                            t
                            e
                            d
                             
                            p
                            h
                            a
                            s
                            e
                             
                            c
                            h
                            a
                            n
                            g
                            e
                            s
                        
                        
                            p
                            h
                            a
                            s
                            e
                             
                            c
                            h
                            a
                            n
                            g
                            e
                            s
                             
                            p
                            e
                            r
                             
                            r
                            e
                            v
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                
            
The displacement of a wheel is a known relationship between the angular displacement and the radius of the wheel: 
                
                    d
                    =
                    
                        
                            D
                        
                        
                            2
                        
                    
                    ×
                    α
                
            
which simplifies to:
                
                    d
                    =
                    
                        
                            D
                        
                        
                            2
                        
                    
                    ×
                    2
                    π
                    ×
                    
                        
                            d
                            e
                            t
                            e
                            c
                            t
                            e
                            d
                             
                            p
                            h
                            a
                            s
                            e
                             
                            c
                            h
                            a
                            n
                            g
                            e
                            s
                        
                        
                            2
                        
                    
                    =
                     
                    
                        
                            N
                        
                        
                            P
                            C
                        
                    
                    ×
                    
                        
                            π
                            ×
                            D
                        
                        
                            2
                        
                    
                    ∴
                
            
Regarding claim 10, Schomacker, in view of Boutoussov, teaches the system of claim 1.
Schomacker and Boutoussov further teach wherein the laser source is a 755 nm Alexandrite laser; a semiconductor diode laser operated around 800 nm; a 1064 nm Nd:YAG laser; a 532 nm KTP laser; or a dye laser operated at 585 nm or 595 nm (Schomacker: ¶[0044], ¶¶[0055-0056], Boutoussov: ¶[0014]).
Regarding claim 11, 14, and 15, the claims are directed to substantially the same subject matter as claims 1, 8, and 4 respectively, and are rejected under substantially the same sections of Schomacker and Boutoussov.
Regarding claim 13, Schomacker, in view of Boutoussov, teaches the system of claim 12.
Schomacker does not teach a specific range of cooling times.
However, Schomacker does teach that cooling parameters, such as cooling time and delays can and should be optimized based on particular treatments (¶[0085]), therefore showing that the cooling times are a results effective variable.
Applicant has disclosed no criticality to this range of cooling times.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooling times of Schomacker to include wherein the processor circuit is constructed and arranged to trigger the spray valve to supply the cooling agent for 10 to 100 MS, because it has been held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an In re Williams, 36 F.2d 436, 438 (CCPA 1929)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2012/0226268 to Liu et al. teaches a Hall effect sensing roller for tracking displacement in a hair removal laser handpiece.
U.S. Patent Application Publication No. 2016/0305795 to Eisenbeis teaches an incremental rotary encoder using Hall Effect sensors comprising a plurality of magnetic poles in a multipole ring magnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.L.S/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792